In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________

            No. 02-19-00229-CR
            No. 02-19-00230-CR
            No. 02-19-00231-CR
       ___________________________

 JONATHAN ANDREW COLLINS, Appellant

                      V.

           THE STATE OF TEXAS


 On Appeal from Criminal District Court No. 1
             Tarrant County, Texas
Trial Court Nos. 1541883D, 1541884D, 1541885D


 Before Sudderth, C.J.; Womack and Wallach, JJ.
   Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

                                  I. INTRODUCTION

      Appellant Jonathan Andrew Collins appeals his convictions for aggravated

robbery while using a deadly weapon (a vehicle) and for aggravated assault while using

a deadly weapon (a vehicle), both convictions predicated on the State’s two-count

indictment in trial court cause number 1541883D.1 In two points, Collins argues

(1) that the evidence is insufficient to support that he intended to commit theft or

injure the complainant in this case (an element of his aggravated-robbery conviction)

and (2) that his aggravated-assault conviction is barred by double jeopardy. Because

we hold that the jury had sufficient evidence to find Collins guilty of aggravated

robbery but because we agree that his aggravated-assault conviction is barred by

double jeopardy, we affirm the trial court’s judgment regarding Collins’s conviction

for aggravated robbery in trial court cause number 1541883D,2 we reverse his

conviction for aggravated assault in trial court cause number 1541883D,3 and we

affirm the trial court’s judgments relating to Collins’s convictions for evading arrest in


      1
       Even though these charges as well as charges for evading arrest in trial court
cause number 1541884D and assault by threat or contact in trial court cause number
1541885D were tried at the same time before the same jury, Collins does not
challenge his convictions for evading arrest and assault by threat or conduct on appeal
even though he perfected appeals for each conviction.
      2
       See Tex. Penal Code Ann. § 29.03.
      3
       See id. § 22.02(a)(2).


                                            2
trial court cause number 1541884D4 and assault by threat or contact in trial court

cause number 1541885D.5

                                        II. BACKGROUND

      Just before midnight on the night of April 18, 2018, Collins, with his girlfriend

Veronica Gallardo as his passenger, drove his truck through the parking lot of a

Kroger located on Rufe Snow Drive in Keller (Rufe Snow Kroger) and either struck

William Blakeman with his truck or struck the shopping cart Blakeman was using,

which in turn knocked Blakeman to the ground. Minutes later, Collins drove his truck

through the parking lot of another Kroger located on Keller Parkway (Keller Parkway

Kroger) and attempted to strike Austin Lindquist with his truck. Because multiple

officers responded to a dispatch regarding Blakeman being struck at the Rufe Snow

Kroger by inadvertently going to the Keller Parkway Kroger, officers were able to

positively identify Collins’s truck as it raced through the Keller Parkway Kroger

parking lot. From there, Collins led multiple officers on a car chase, which ultimately

ended when Collins drove his truck into a house. In a two-count indictment in trial

court cause 1541883D, the State charged Collins with aggravated robbery and

aggravated assault. The State also indicted Collins for evading arrest in trial court




      4
       See id. § 38.04(b)(2)(A).
      5
       See id. § 22.01(a)(2), (a)(3).


                                              3
cause 1541884D and for assault by threat or contact in trial court cause 1541885D.

The cases were tried together before a jury.

A. William Blakeman’s Testimony

         At trial, Blakeman testified that he went grocery shopping at the Rufe Snow

Kroger on April 18, 2018. Blakeman recalled how he had shopped and then headed

back to his truck that night when another truck, later identified as being driven by

Collins, drove toward Blakeman as he was opening the driver’s side door to his own

truck. The shopping cart that Blakeman had used in the store was nearby. According

to Blakeman, Collins’s truck slowed down as it approached, making Blakeman believe

that someone he knew was inside. Because of its bright lights, Blakeman could not

tell whether he knew who was in the approaching truck. Blakeman said that the next

thing he knew he awoke in an ambulance.

         By Blakeman’s account, he had sustained numerous, painful injuries that night,

including damage to his elbows, ankle, and head—he received stitches to his right

elbow and multiple staples to the wound on his head. Blakeman stated that he still

suffered dizziness at the time of trial, that he still experienced soreness in his ankle,

and that he still had scars on his right arm, including his elbow. While Blakeman was

on the stand, the State introduced pictures of the injuries Blakeman sustained that

night.

         Blakeman said that when he observed his truck after returning home from the

hospital, he noticed damage on the truck that had not been there before, including his

                                            4
driver’s side door being bent. It was Blakeman’s belief that the damage to the driver’s

side door was from him holding it when he was struck. His truck also sustained

damage to its rear driver’s side door and the truck bed. Blakeman did not remember

whether the shopping cart had struck him, and he was unaware whether anything was

taken from his truck or person that night.

B. Patiola Vakauta’s Testimony

      Patiola Vakauta testified that she was at the Rufe Snow Kroger waiting in her

car on the night of April 18, 2018, when she heard “a big, loud noise.” As she turned

to see what the commotion was, Vakauta saw Blakeman lying on the ground next to

his truck. Her car was only two parking spaces away. Vakauta said that after seeing

Blakeman on the ground, she got out of her car and went to check on him. Blakeman

was breathing but not responding to Vakauta’s inquiries whether he was okay, so she

dialed 911. By Vakauta’s account, as she dialed, a truck that she described as the same

truck that had hit Blakeman6 pulled “back around,” and Collins and Gallardo got out,

went to Blakeman’s truck, and rummaged through the front seat while one of them

said “something about finding keys.”



      6
        Even though Vakauta testified that Collins’s truck was the vehicle that had hit
Blakeman, at other times in her testimony, she said that she only heard the loud noise
and did not actually see the truck strike Blakeman. When asked on cross-examination
if she had not seen Collins’s truck actually hit Blakeman then how could she know
that it was Collins’s truck that had initially hit Blakeman and then returned, Vakauta
said, “That’s my memory.”


                                             5
      Vakauta said that Gallardo then stepped over Blakeman and tried to grab

Vakauta’s keys, but she jumped back and told Gallardo that she would not give her

the keys. Collins and Gallardo then got back into Collins’s truck and drove away.

Vakauta memorized the truck’s license plate number. While she was on the stand, the

State played surveillance video captured that night, and Vakauta pointed out to the

jury when she appeared in the footage. Vakauta recalled that she did not initially see a

shopping cart but that shortly after she went to check on Blakeman, she saw someone

picking up Blakeman’s groceries and retrieving a cart.

      The State also played Vakauta’s 911 call for the jury. In the call, Vakauta told

the operator that a small black truck had “hit this guy and then [taken] off.” The

operator asked Vakauta if she had said that the truck had run someone over, and

Vakauta said, “Yes.” Vakauta also told the operator that “they” had attempted to find

Blakeman’s keys and take his truck, but they could not. Vakauta was unable to answer

the operator’s question of whether she was at the Rufe Snow Kroger or the Keller

Parkway Kroger. Vakauta also described how Blakeman was bleeding profusely from

his elbow and somewhat from the back of his head.

      Vakauta said that early the next morning, police showed her a photo lineup of

men but that she picked someone other than Collins. Vakauta was able to pick out

Gallardo from a photo lineup, and she said she was “100 percent sure” that it was her.




                                           6
C. Sergeant Robert Carothers’s Testimony

      Sergeant Robert Carothers of the Keller Police Department testified that as it

neared midnight on the night of April 18, 2018, he was initially dispatched to the

Keller Parkway Kroger by mistake. According to Carothers, he soon learned that he

should have been dispatched to the Rufe Snow Kroger, so he changed course and

drove there to investigate. When Carothers arrived, he saw Blakeman lying on the

ground next to a pickup truck and a few other people standing nearby. Carothers

spoke with Blakeman, who was bleeding from both elbows, the back of his head, and

his left forearm. Carothers said that Blakeman was awake and that paramedics had

not yet arrived on scene. By Carothers’s account, Blakeman could not recall what had

happened.

      As the State introduced photographs of Blakeman’s truck stationed in the Rufe

Snow Kroger parking lot that night, Carothers described to the jury what they were

seeing. In some of the photographs, small pools of blood were close to Blakeman’s

truck in the area where Blakeman was lying when Carothers arrived on scene.

Carothers said that his investigation revealed that Blakeman had been struck by a

truck. Carothers recalled how there was also a grocery cart some fifty feet away from

Blakeman’s truck, and the cart contained a portion of the groceries Blakeman had

purchased that night. Shortly after Carothers arrived, medical personnel responded to

the scene. Carothers stated that the medical responders then drove Blakeman to the

hospital via ambulance.

                                         7
      While Carothers remained on scene, he spoke with Vakauta. Vakauta provided

Carothers with the out-of-state license place number of Collins’s truck.

      The State played surveillance video from the Rufe Snow Kroger as Carothers

was on the stand. In the video, and as Carothers narrated, Blakeman is seen walking a

shopping cart toward his truck, and the lights from the truck flash as Blakeman

apparently unlocked his truck using the panel of the passenger door.7 From there,

Blakeman walked around the front of his truck as Collins rapidly drove toward

Blakeman.    Collins’s truck slowed as it got close to Blakeman, but then Collins

accelerated, and Blakeman fell to the ground. Blakeman was in a position consistent

with the pictured pools of blood the jury had already been shown.

      But Collins’s truck did not stop after Blakeman fell to the ground. Instead, it

continued speeding through the parking lot as it knocked Blakeman’s shopping cart

forward. Collins’s truck then drove over a median as if speeding away, only to rapidly

return and stop next to Blakeman’s truck. At the same time, Vakauta exited her

vehicle, which was only feet from Blakeman’s truck. Vakauta walked past her vehicle

and over to where Blakeman was on the ground. As she stood there watching, two

people exited Collins’s truck, approached Blakeman’s truck, and each opened doors to

Blakeman’s truck and appeared to be rummaging through the front seat. One of the

      7
        Blakeman testified that he had not taken his keys with him into the store;
rather, he left them in the console of his truck and utilized the keypad on the truck’s
door to lock and unlock the truck. Blakeman said that when he uses the keypad, the
lights on his truck automatically flash for a moment.


                                           8
people then walked over to Vakauta, and after pausing briefly, ran back toward

Collins’s truck, got in the passenger side, and the truck sped away. From there, a few

more people arrived.

      Because the surveillance video was captured from a camera that was several

hundred feet away, the State introduced an enhanced, zoomed-in video, which the

State admitted was blurry, that again showed Collins’s truck appearing to strike

Blakeman as he stood outside his own truck. The rest of the enhanced video was

consistent with the first video the State introduced. Carothers averred that the video

demonstrated that Collins’s truck had struck Blakeman and that Collins had used his

truck as a deadly weapon.

      According to Carothers, Blakeman’s truck had “damage near [its] gas cap, a

small dent[,] and some brush marks where [Carothers] believe[d] that [Blakeman had

fallen] into the truck after he was struck.” Carothers testified that he also saw debris

from what he believed came from Collins’s truck, but Carothers could not say

definitely whether Collins’s truck or Blakeman had caused the damage to Blakeman’s

truck. And Carothers said that he did not know for certain whether Collins’s truck

struck Blakeman or whether it struck the shopping cart that in turn struck Blakeman,

knocking him down, but that it was his opinion that Collins’s truck had directly struck

Blakeman because the video appeared “to depict that.” Carothers also said that it did

not appear that either person who exited Collins’s truck checked on Blakeman.




                                           9
D. Elliot Thorpe’s Testimony

       Paramedic Elliot Thorpe of the Keller Fire Department testified that he

received an “[a]uto versus pedestrian” dispatch on April 18, 2018. Thorpe said that

he proceeded to the Rufe Snow Kroger and that when he arrived he saw Blakeman on

the ground “with some blood around him.” Thorpe said that he noted that Blakeman

had injuries to both elbows and a head laceration. According to Thorpe, even though

Blakeman was conscious and breathing, he was exhibiting signs of “retrograde

amnesia,” which is the loss of memory due to a head injury. Thorpe stated that, in his

experience, an automobile, even moving at slow speed, could cause serious injury or

death if it struck a person.

E. Austin Lindquist’s Testimony

       Austin Lindquist testified that he was working at a Papa John’s around

midnight of April 18, 2018, at a location near the Keller Parkway Kroger. Lindquist

recalled how he was outside unlocking his vehicle when he heard “screeching” and

“odd vehicle noises.” Lindquist said that he turned to look and saw Collins’s truck

driving toward him but that it appeared it was not stopping—Lindquist stepped out

of the way just as the truck “T-bone[d]” his own vehicle. According to Lindquist, the

truck was so close to hitting him that he could “feel the truck itself on [his] pant leg,”

and it appeared to him that Collins had purposely attempted to hit him before striking

his vehicle. Lindquist said the truck then drove away rapidly, but two police vehicles

immediately showed up and pursued the truck.

                                           10
       Lindquist averred that he was able to see that a male was driving, and there was

also a female passenger, but he otherwise could not give a better description of the

people in the truck. Lindquist said that later, he improperly identified the driver and

passenger in police photo lineups. And while Lindquist was on the stand, the State

introduced photographs of the area where the crash occurred and the damage to

Lindquist’s vehicle.

F. Officer Matthew Wheeler’s Testimony

       Officer Matthew Wheeler of the Keller Police Department testified that he too

was mistakenly dispatched to the Keller Parkway Kroger on April 18, 2018. By

Wheeler’s account, when he arrived at the store, he did not see anything that

resembled the details from the dispatch. Wheeler said that he got out of his vehicle

and looked around the parking lot when he suddenly heard “tires squealing.” As he

turned to see where the sound was coming from, Wheeler noticed a dark pickup truck

pulling into the parking lot. Wheeler recalled that the license plate on the truck

matched the license place from the dispatch, so he called in this information.

According to Wheeler, the truck’s arrival time at the Keller Parkway Kroger was

consistent with someone who would have driven from the Rufe Snow Kroger shortly

after the initial dispatch.

       Wheeler said that he then got back in his vehicle to pursue Collins’s truck, and

he initiated his overhead lights.   Wheeler described Collins’s driving behavior as




                                          11
erratic, and he stated that the truck was driving all over the “grassy medians” and not

on the normal travel lanes of the parking lot.

       From there, Collins led Wheeler and two other officers in separate patrol

vehicles on a chase through city streets and ultimately into a neighborhood, where

Collins’s truck eventually crashed through an iron fence, off a six-foot ledge, through

another fence, and then into a house. Soon after, Wheeler and the other officers were

able to apprehend Collins and Gallardo.          While he was on the stand, the State

introduced photographs that depicted the route of the pursuit, video from Wheeler’s

dashcam that showed Wheeler’s arrival at the Keller Parkway Kroger and his pursuit

of Collins, and photographs of the damage caused to the house and surrounding area

after Collins crashed his truck.

G. Officer Mark Barrett’s Testimony

       Officer Mark Barrett of the Keller Police Department also testified that he

initially responded to the dispatch by driving to the Keller Parkway Kroger. After

corresponding with Wheeler, Barrett said that he began to drive toward the Rufe

Snow Kroger, but he redirected himself back to the Keller Parkway Kroger once it

was confirmed that Collins’s truck was now there. Almost immediately, Barrett began

to pursue Collins’s truck as Collins led the officers on the chase—Barrett said that at

times he approached speeds near seventy-five miles per hour attempting to keep up

with Collins and that Collins had run a red light during the chase. Much like Wheeler

had testified, Barrett said that Collins “came up to a roundabout that he couldn’t

                                           12
navigate appropriately, lost control, went over a retaining wall[,] and into a house.”

Barrett averred that he was present when officers apprehended and arrested Collins

and Gallardo. The State played for the jury a dashcam video from Barrett’s vehicle

depicting Barrett’s pursuit of Collins as he attempted to evade police. As the video

played, in addition to describing the route taken during the pursuit, Barrett pointed

out that Collins was often driving down the wrong side of the road and that he had

his lights off the entire time.

H. Corporal Matt Moore’s Testimony

       Corporal Matt Moore of the Keller Police Department testified that he was

dispatched to the Keller Parkway Kroger as well. Moore said that despite dispatch

informing him that there had been an apparent attempted theft where a person was

injured by a vehicle, he arrived at the store to find nothing consistent with that

information, but he did witness Collins drive his truck into Lindquist’s vehicle.

       Like Wheeler and Barrett, Moore also took part in the pursuit of Collins.

Moore identified Collins at trial as one of the two people officers arrested that night

after the pursuit. And like when Wheeler and Barrett testified, the State introduced

video from Moore’s dashcam depicting the pursuit.           The State also introduced

pictures that showed damage to the inside of the house that Collins hit.

I. Timothy Charles Lovett’s Testimony

       In order to rebut Collins’s defensive theory that his truck’s brakes were not

working correctly on April 18, 2018, the State called Timothy Charles Lovett, a

                                           13
collision reconstruction specialist, as an expert witness. Lovett said that he performed

a mechanical inspection on Collins’s truck. As the State introduced photographs

taken when Lovett performed the inspection, Lovett testified to the photographs’

content. Lovett averred that even after the damage Collins’s truck sustained from

having crashed into the house, the truck’s steering was still functional and the brakes

on the truck were “functional at normal speeds,” which he defined as under fifty miles

per hour, but he also concluded that Collins’s brakes would not have performed

optimally once he got into the higher-end speeds during the officers’ pursuit. He did

admit, however, that given the state of the brakes, he could see that a sudden stop

while driving thirty to thirty-five miles per hour could cause Collins’s truck to drift

one way or the other. After watching the video of the collision in the Rufe Snow

Kroger parking lot and seeing the pictures of the damage to Lindquist’s vehicle in the

Keller Parkway Kroger parking lot, Lovett determined that the images confirmed his

findings. He also said that the damage to Lindquist’s vehicle was consistent with

being rammed by another vehicle going less than twenty miles per hour.

J. The Verdict

      A jury found Collins guilty of aggravated robbery (Count 1 in trial court cause

number 1541883D), aggravated assault (Count 2 in trial court cause number

1541883D), evading arrest (trial court cause number 1541884D), and assault by threat

or contact (trial court cause number 1541885D). The trial court assessed punishment

at thirty years’ incarceration for the aggravated-robbery conviction, fifteen years’

                                          14
incarceration for the aggravated-assault conviction, fifteen years’ incarceration for the

evading-arrest conviction, and a $100 fine for the assault by threat or contact

conviction. The trial court rendered judgments accordingly, and this appeal followed.

                                    III. DISCUSSION

A. Sufficiency of the Evidence

      In his first point, Collins argues that the evidence is insufficient to support the

jury’s findings (1) that he intended to commit a theft and (2) that he struck Blakeman

with his truck. We disagree.

      1. Standard of Review

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 316, 99 S. Ct. 2781, 2787 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017). This standard gives full play to the factfinder’s responsibility to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Queeman, 520 S.W.3d at 622.

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. We may not re-evaluate the

evidence’s weight and credibility and substitute our judgment for the factfinder’s.

Queeman, 520 S.W.3d at 622. Instead, we determine whether the necessary inferences

                                           15
are reasonable based on the evidence’s cumulative force when viewed in the light

most favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.

2015); see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court

conducting a sufficiency review must not engage in a ‘divide and conquer’ strategy but

must consider the cumulative force of all the evidence.”). We must presume that the

factfinder resolved any conflicting inferences in favor of the verdict, and we must

defer to that resolution. Murray, 457 S.W.3d at 448–49.

       To determine whether the State has met its Jackson burden to prove a

defendant’s guilt beyond a reasonable doubt, we compare the crime’s elements as

defined by the hypothetically correct jury charge to the evidence adduced at trial. See

Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016); see also Febus v. State,

542 S.W.3d 568, 572 (Tex. Crim. App. 2018) (“The essential elements of an offense

are determined by state law.”). Such a charge is one that accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State’s burden of

proof or restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried. Jenkins, 493 S.W.3d at 599. The “law as

authorized by the indictment” means the statutory elements of the charged offense as

modified by the factual details and legal theories contained in the charging instrument.

See id.; see also Rabb v. State, 434 S.W.3d 613, 616 (Tex. Crim. App. 2014) (“When the

State pleads a specific element of a penal offense that has statutory alternatives for




                                            16
that element, the sufficiency of the evidence will be measured by the element that was

actually pleaded, and not any alternative statutory elements.”).

      2. Analysis

      Count one of the State’s indictment pleaded that Collins had “intentionally or

knowingly, while in the course of committing theft of property and with intent to

obtain or maintain control of said property, cause[d] bodily injury to another,

[Blakeman], by striking him with a[] truck and [Collins] used a deadly weapon, namely

a truck, that in the manner of its use or intended use was capable of causing death or

serious bodily injury.” See Tex. Penal Code Ann. § 22.02(a)(2). “In the course of

committing theft” means conduct that occurs in an attempt to commit, during the

commission, or in immediate flight after the attempt or commission of theft. Id.

§ 29.01.

             a. Evidence of Intent to Commit Theft

      In part of his first point, Collins challenges the sufficiency of the evidence that

he intended to steal Blakeman’s truck (the intent-to-commit-theft element of the

charged offense). Specifically, Collins argues that the only “snippet” of evidence he

intended to commit theft is from Vakauta’s testimony that she heard Collins and

Gallardo discussing something about keys as they rummaged through Blakeman’s

truck. Collins categorizes the credibility of Vakauta’s testimony as “a conversation

that she might have misheard” because of all that was transpiring at the time.




                                           17
      But viewing the evidence in a light most favorable to the jury’s verdict, the

evidence shows that Collins was attempting to steal Blakeman’s truck. Indeed, it was

the jury’s province to believe Vakauta’s testimony that she heard Collins and Gallardo

discussing keys as they rummaged through Blakeman’s truck.                 See Queeman,
520 S.W.3d at 622. Further, the jury had before it other evidence that Collins and

Gallardo intended to steal Blakeman’s truck. Not only did Vakauta testify that she

overheard the couple discussing keys, she also said that Gallardo tried to take her

keys. A reasonable deduction from this evidence is that Collins and Gallardo were

attempting to obtain a different vehicle than they were driving and that after failing to

find Blakeman’s keys so that they might steal Blakeman’s truck, they resorted to

attempting to take Vakauta’s vehicle by obtaining her keys.

      And Collins and Gallardo’s flight from the Rufe Snow Kroger once they were

aware that Vakauta was calling the police as well as Collins’s ultimate flight of leading

police on a car chase demonstrated a consciousness of guilt. Foster v. State, 779 S.W.2d
845, 859 (Tex. Crim. App. 1989) (“Evidence of flight is admissible as a circumstance

from which an inference of guilt may be drawn.”). Moreover, the jury heard evidence

that minutes after the incident at the Rufe Snow Kroger, Collins attempted to strike

Lindquist with his truck at the Keller Parkway Kroger. The reasonable inference from

this evidence is that because Collins had failed to steal Blakeman’s truck, he was then

attempting to steal Lindquist’s vehicle in a similar fashion. We conclude that a

rational factfinder could have found beyond a reasonable doubt that Collins intended

                                           18
to steal Blakeman’s truck and thus he intended to commit theft.            See Jenkins,
493 S.W.3d at 599. We overrule this portion of Collins’s first point.

             b. Evidence that Collins Struck Blakeman with Collins’s Truck

      In the remainder of his first point, Collins argues that the evidence is

insufficient to support the jury’s finding that he struck Blakeman with his truck. That

is, Collins argues that “the overwhelming consensus based on the physical evidence

and the videotape in conjunction with the injuries sustained by [Blakeman] indicate

that he was hit only by the shopping cart.”

      Viewing the evidence in a light most favorable to the jury’s verdict, the

evidence supports the jury’s finding that Collins struck Blakeman with his truck.

Indeed, as the State points out, the surveillance video from the Rufe Snow Kroger

shows that Collins’s truck was still jostling Blakeman against Blakeman’s truck after

the shopping cart had been pushed forward with groceries spilling out of it. Further,

Carothers testified that although he did not know for certain whether Collins’s truck

struck Blakeman or if Collins’s truck struck the shopping cart that in turn struck

Blakeman, knocking him down, it was his opinion that Collins’s truck had directly

struck Blakeman because the video appeared “to depict that.” Moreover, the jury

heard testimony that Collins attempted to strike another person with his truck

moments later, demonstrating that Collins was fixated on knocking someone over

with his truck in an attempt to steal another vehicle. We conclude that a rational




                                          19
factfinder could have found beyond a reasonable doubt that Collins struck Blakeman

with his truck. See id.

         But even if the evidence conclusively showed that Collins’s truck struck the

shopping cart and the shopping cart in turn struck Blakeman, the shopping cart would

be considered a “further agency employed in the commission of the offense,” and the

evidence would still support the jury’s verdict. See Fannin v. State, 168 Tex. Crim. 593,

594, 331 S.W.2d 47, 48 (1960) (holding that aggravated assault based on a collision

with an individual by a vehicle may be sustained by proof that a vehicle driven by

defendant struck the injured person directly on their body or struck another vehicle

causing it to strike the body of the injured person); Brooks v. State, No. 05-97-01239-

CR, 1998 WL 813400, at *1 (Tex. App.—Dallas Nov. 25, 1998, no pet.) (not

designated for publication) (“[T]he State provided . . . sufficient evidence showing that

appellant continued to drag the complainant, using the automobile as his agency, after he

released her arm.” (emphasis added)). We overrule the remainder of Collins’s first

point.

B. Double Jeopardy

         In his second point, Collins argues that his aggravated-assault charge is barred

by double jeopardy if this court affirms his conviction for aggravated robbery. See

U.S. Const. amend. V. The State concedes this point.8 We agree with both parties.


         8
       The State’s confession of error in a criminal case is important and carries great
weight, but it is not binding. See Saldano v. State, 70 S.W.3d 873, 884 (Tex. Crim. App.

                                            20
      There are three types of double jeopardy claims: (1) a second prosecution for

the same offense after acquittal; (2) a second prosecution for the same offense after

conviction; and (3) multiple punishments for the same offense.           Garfias v. State,

424 S.W.3d 54, 58 (Tex. Crim. App. 2014). A multiple-punishments violation can

arise either in the context of lesser-included offenses, where the same conduct is

punished under a greater and a lesser-included offense, and when the same conduct is

punished under two distinct statutes where the Legislature only intended for the

conduct to be punished once. Id. And when aggravated robbery and aggravated

assault are pleaded and the only difference between the allegations is that the

aggravated robbery has the additional allegation of theft, aggravated assault is a lesser-

included offense of aggravated robbery because “it is established by proof of the same

or less than all the facts required to establish the commission of the offense charged,”

and thus it violates double jeopardy to convict a defendant of both charges. Ex parte

Denton, 399 S.W.3d 540, 547 (Tex. Crim. App. 2013).

      Here, the only difference between the State’s allegation of aggravated robbery

and the State’s allegation of aggravated assault is that the aggravated-robbery

allegation has the added allegation that Collins injured Blakeman during a theft. Thus,


2002). We are required to independently examine the error confessed because the
proper administration of criminal law cannot be left merely to the stipulation of
parties. Id.; Rachal v. State, Nos. 02-18-00500-CR, 02-18-00501-CR, 2019 WL
5996985, at *5 n.3 (Tex. App.—Fort Worth Nov. 14, 2019, no pet.) (mem. op., not
designated for publication).


                                           21
the State’s aggravated-assault allegation is a lesser-included offense of its aggravated-

robbery allegation. See id.

         When a defendant is convicted of two offenses that are the same for double-

jeopardy purposes, the conviction for the most serious offense is retained, and the

other conviction is set aside. Ex parte Cavazos, 203 S.W.3d 333, 337 (Tex. Crim. App.

2006).     Accordingly, we sustain Collins’s second point, retain his conviction for

aggravated robbery, and set aside his conviction for aggravated assault. See id.

                                    IV. CONCLUSION

         Having overruled Collins’s first point but having sustained his second point, we

affirm the trial court’s judgment regarding Collins’s conviction for aggravated robbery

(Count 1 in trial court cause number 1541883D), we reverse and vacate his conviction

for aggravated assault (Count 2 in trial court cause number 1541883D), and we affirm

the trial court’s judgments relating to Collins’s convictions for evading arrest (trial

court cause number 1541884D) and assault by threat or contact (trial court cause

number 1541885D). See Tex. R. App. P. 43.2(a).


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 30, 2020


                                            22